State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 30, 2015                    519223
________________________________

In the Matter of TREVOR
   McBRIDE,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

TINA M. STANFORD, as Chair of
   the Board of Parole,
                    Respondent.
________________________________


Calendar Date:   February 24, 2015

Before:   Lahtinen, J.P., McCarthy, Lynch and Devine, JJ.

                             __________


     Trevor McBride, Gowanda, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Zainab A.
Chaudhry of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Zwack, J.),
entered June 20, 2014 in Albany County, which, in a proceeding
pursuant to CPLR article 78, granted respondent's motion to
dismiss the petition.

      In 2012, petitioner was convicted of aggravated vehicular
homicide and sentenced to a prison term of 4 to 12 years.
Petitioner commenced this CPLR article 78 proceeding,
challenging, as is relevant to this appeal, his eligibility for
merit time. Supreme Court granted respondent's motion to dismiss
the petition for failure to state a cause of action. Petitioner
now appeals.

      The Attorney General has advised this Court that petitioner
has made his initial appearance before the Board of Parole.
                              -2-                  519223

Given that "[t]he effect of a merit time allowance would be to
accelerate petitioner's original parole hearing date," his
appearance before the Board renders this appeal moot (Matter of
McKeown v Goord, 284 AD2d 622, 622 [2001]; see Matter of Hunter v
Commissioner of Correctional Servs., 297 AD2d 891 [2002], lv
denied 99 NY2d 506 [2003]).

     Lahtinen, J.P., McCarthy, Lynch and Devine, JJ., concur.



      ORDERED that the appeal is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court